IN THE
                             TENTH COURT OF APPEALS

                                     No. 10-12-00117-CR

EX PARTE KENDI ALLEN PAGE,
                                                                     Appellant



                               From the 54th District Court
                                McLennan County, Texas
                               Trial Court No. 2012-0192-C2


                              MEMORANDUM OPINION


       Appellant, Kendi Allen Page, filed a pro se notice of appeal from the trial court’s

denial of his application for the writ of habeas corpus. In his application, Page claimed

that he was being illegally restrained on two charges of aggravated assault. See Dahesh

v. State, 51 S.W.3d 300, 302 (Tex. App.—Houston [14th Dist.] 2000, pet. ref’d) (noting

that a habeas-corpus proceeding is to secure discharge of one restrained of his liberty).

Specifically, Page asserted that the State did not indict him within ninety days of his

arrest; he is indigent; and he is entitled to a personal-recognizance bond. We dismiss

Page’s complaints as moot.1


       1  On May 30, 2012, the State filed a motion to dismiss this appeal. In light of our opinion, we
dismiss the State’s motion as moot.
                                             I.      BACKGROUND

        Page alleges that he was arrested on the aggravated assault counts on November

2, 2011. According to Page, his bail in each case was initially set at $50,000. And

because he was determined to be indigent, Page was appointed counsel.

        Thereafter, in April 2012, Page filed a pro se application for writ of habeas

corpus, asserting that he was not indicted within ninety days of his arrest and

requesting a personal-recognizance bond on the basis that he is indigent.2 See TEX.

CODE CRIM. PROC. ANN. art. 17.151, § 1(1) (West Supp. 2011) (providing that a defendant

may be entitled to either a personal-recognizance bond or a bail reduction if the State is

not ready for trial within ninety days of his arrest). The trial court denied Page’s pro se

habeas corpus application on April 3, 2012. It is from this ruling that Page now appeals.

        Nevertheless, on April 25, 2012, Page’s trial counsel filed an application for writ

of habeas corpus. The trial court conducted a hearing on this habeas corpus application

on April 27, 2012, and subsequently granted the writ and reduced Page’s bail to $10,000.

We have received notice that Page is no longer in custody.




        2
          We note that Page is still represented by counsel, and the record does not demonstrate that
Page’s trial counsel has filed a motion to withdraw in the trial court or that he has been removed as
Page’s attorney in some other fashion. Moreover, none of Page’s pro se filings appear to be served on his
trial counsel. The court of criminal appeals has held that a party represented by counsel is not entitled to
hybrid representation. See Ex parte Bohannon, 350 S.W.3d 116, 116 n.1 (Tex. Crim. App. 2011) (noting that
the court disregarded and took no action on a habeas corpus applicant’s pro se submissions because he
was represented by counsel); see also Ex parte Taylor, 36 S.W.3d 883, 887 (Tex. Crim. App. 2001). Page has
not adequately explained that he is entitled to advance pro se in this matter, considering he is currently
represented by counsel.

Ex parte Page                                                                                        Page 2
                                        II.   ANALYSIS

       Because Page is no longer incarcerated, we conclude that Page’s contentions

pertaining to pre-trial confinement are moot. See Martinez v. State, 826 S.W.2d 620, 620

(Tex. Crim. App. 1992) (en banc) (holding that if a habeas-corpus applicant is no longer

subject to pre-trial confinement, then the applicant’s petition is moot and the reviewing

court will not address the merits of his petition); Danziger v. State, 786 S.W.2d 723, 724

(Tex. Crim. App. 1990) (per curiam); see also Bennet v. State, 818 S.W.2d 199, 200 (Tex.

App.—Houston [14th Dist.] 1991, no pet.) (“‘[W]here the premise of a habeas corpus

application is destroyed by subsequent developments, the legal issues raised

thereunder are rendered moot.’” (quoting Saucedo v. State, 795 S.W.2d 8, 9 (Tex. App.—

Houston [14th Dist.] 1990, no pet.))). Accordingly, we dismiss Page’s appeal of the trial

court’s denial of his pro se habeas corpus application as moot.




                                                AL SCOGGINS
                                                Justice


Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed June 13, 2012
Do not publish
[CR25]




Ex parte Page                                                                       Page 3